DETAILED ACTION 
1)       Acknowledgement is made of Amendment received on 2/25/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 11-15, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reifers (US 3,075,872).
Reifers discloses a process for molding pulp articles (Title).  As shown in Figure 1, a plurality of foraminous molds 10 are located at equal intervals circumferentially spaced on the periphery of a cylindrical drum 12 mounted horizontally for rotation on its axis above a slurry tank 14.   Each of the molds 10 is connected by radial channels 15 to a central hollow shaft 16 extending axially through the drum 12 and communicating with an exterior source of suction.   During rotation of the drum 12, the molds 10 are advanced successively through liquid pulp slurry contained in the tank 14 at A while B, where the suction is shut off momentarily while the mechanism 30 removes the initially formed articles.  The molds 10 are provided with a wire mesh covering 18 on the surface of the mold.  Each mold has perforations there through and a chamber 22 behind these perforations which is connected to one of the radial channels 15. The wire mesh covering 18 is held in place by a retain ring 24 (Figures 2-3).  The transfer mechanism includes a plurality of dies 26 contoured to fit against the successive molds 10 to remove the pulp preforms 13 therefrom.  The dies 26 are mounted radially on a rotatable carrier 30 positioned adjacent to the drum 12 and directly onto one end of a conveyor belt 32, which transports the pulp articles to a drying oven 34.  Suction is applied with air pressure to the dies 26 to enable them to remove the pulp articles 13 from the molds 10 at position B and then blow them off the dies 26 shown at position D onto the conveyor belt 32.  The die 26 has perforations 36 leading to a source of suction.  Natural air drying of the formed pulp articles 13 occurs as the articles in molds 10 travel and advance upward above the slurry on way to transfer position B and as the pulp articles 13 in dies 26 travel to the rotatable carrier 30 (col. 1, line 61 to col. 2, line 73, Figures 1-4).  The formed articles include snap fit sections as shown in Figures 5-7 (col. 3, lines 34-72).  Reifers discloses the invention or in the least the 
Response to Amendment
3)       Claims 1-10, 16-20, objections are withdrawn. 
4)       Applicants’ arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
          Applicants allege that the cited prior art, Reifers, does not disclose the step of drying of article/container inside of the dies. 
In Reifers apparatus, the suction applied during the immersion of the molds 10 causes pulp fiber to be extracted from the slurry and deposited onto molds, thereby forming initially molded pulp articles, as shown in Figure 2.   The suction continues while the molds 10 are advanced upward above the slurry to extract excess moisture from the forms and thus inherently initially drying the articles until the molds reach a transfer position B, where the suction is shut off momentarily while the mechanism 30 removes the initially formed articles.  
Applicants allege that Reifers does not disclose the apparatus per flow charts (Remarks, Pages 8-10) wherein “the present invention claims the two sets of the first container molding die 22 and the second container molding die 20 that are interactively operated.  In other words, one machine is capable of carrying out three molding procedures: (A) pulp-sucking die (molding), (B) automatically transferring the article/container between the dies, and (C) shaping and drying by means of the hot press die.” 
The flow chart drawings, as shown on Pages 8-10, are not official drawings and are not detail described in the present Specification.   The Reifers reference reads on the invention steps recited in the claims.
Applicants allege that the Reifers steps do not form articles that include the snap fit rim section 14 for a proper and consistent fit of the container. 
Reifers method steps result in the formed articles that include snap fit section as shown in Figures 5-7 (col. 3, lines 34-72).  The quality of the rim fit is not claimed.  
Conclusion
5)       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                         6)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MARK HALPERN/Primary Examiner, Art Unit 1748